     17-00037-ee Dkt 45 Filed 11/05/18 Entered 11/05/18 11:20:58 Page 1 of 20



__________________________________________________________________
                                            SO ORDERED,



                                            Judge Edward Ellington
                                            United States Bankruptcy Judge
                                            Date Signed: November 5, 2018

             The Order of the Court is set forth below. The docket reflects the date entered.
__________________________________________________________________
            IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                    SOUTHERN DISTRICT OF MISSISSIPPI




IN RE:                                                                                CHAPTER 7

THOMAS JAMISON                                                               CASE NO. 1603827EE



CAR FINANCIAL SERVICES, INC.

V.                                                               ADVERSARY NO. 1700037EE

THOMAS JAMISON



Hon. Russell Scott Manning                               Attorney for Car Financial Services, Inc.
rsm@byrdwiser.com
145 Main Street
Biloxi, MS 39530

Hon. George Adam Sanford                                                     Attorney for the Debtor
g.adamsanford@gmail.com
P. O. Drawer 1397
Clinton, MS 39060-1397

Edward Ellington, Judge




                                         Page 1 of 20
    17-00037-ee Dkt 45 Filed 11/05/18 Entered 11/05/18 11:20:58 Page 2 of 20




                           FINDINGS OF FACT AND
              CONCLUSIONS OF LAW ON THE COMPLAINT OBJECTING
              TO DISCHARGEABILITY PURSUANT TO 11 U.S.C. 523(a)(2)(A)

        THIS MATTER came before the Court on the trial on the Complaint Objecting to

Dischargeability Pursuant to 11 U.S.C. 523(a)(2)(A) (Adv. Dkt #1) filed by Car Financial Services,

Inc. and the Defendant’s Amended Answer and Defenses to Plaintiff’s Complaint (Adv. Dkt. #10)

filed by Thomas Jamison.

        Having considered the complaint, answer, trial exhibits, and corresponding briefs, the Court

finds that the Complaint Objecting to Dischargeability Pursuant to 11 U.S.C. 523(a)(2)(A) (Adv.

Dkt #1) filed by Car Financial Services, Inc. is well-taken and should be granted.

                                      FINDINGS OF FACT

        The following facts are from this Court’s Memorandum Opinion on Plaintiff’s Motion for

Summary Judgment (Adv. Dkt. #25) (Summary Judgment Opinion) entered in the above-styled

adversary proceeding on March 21, 2018:

        In 2002, Spirit Automotive Sales, LLC (Spirit) was formed and registered to do
        business in the State of Mississippi. Spirit’s Certificate of Formation (Adv. Dkt.
        #17-2, Exhibit 2) (2002 COF) was filed with the Office of the Mississippi Secretary
        of State on June 21, 2002. The 2002 COF is signed by Jeffery Jamison (Jeffery) and
        states that Jeffery is the Registered Agent. Jeffery is the nephew of Thomas Jamison.

        On March 29, 2004, a Certificate of Amendment (Adv. Dkt. #17-2, Exhibit 2) (2004
        Amendment) was filed with the Office of the Mississippi Secretary of State. The
        2004 Amendment states that Thomas Jamison is the “100% owner” of Spirit.
        Thomas Jamison denies that he signed the 2004 Amendment.

        From 2007 until 2012, Car Financial Services, Inc. (Car Financial) loaned money to
        Spirit[1] in order for Spirit to finance the purchase and sale of vehicles (Adv. Dkt.


    1
     At the subsequent trial on Car Financial’s complaint, Alan McAuley (McAuley), a former
employee of Car Financial, testified that he had handled the account with Spirit. Contrary to this
finding in the Summary Judgment Opinion, prior to 2013, Car Financial had bought accounts from

                                           Page 2 of 20
    17-00037-ee Dkt 45 Filed 11/05/18 Entered 11/05/18 11:20:58 Page 3 of 20




       #22-1, Exhibit A). All of these documents were signed by Jeffery as either the
       “Owner” of Spirit or the “G.M.” of Spirit.

       In October of 2013, Spirit again applied for a line of credit with Car Financial. The
       purpose of the line of credit was to purchase a floor plan inventory for Spirit.
       Thomas Jamison signed the application as 100% owner of Spirit (Adv. Dkt. #17-1,
       Exhibit A).

       After running a credit check on Thomas Jamison, Car Financial agreed to finance the
       floor plan for Spirit up to $100,000.00. In November of 2013, the area manager for
       Car Financial came to Spirit’s car lot in Jackson, Mississippi, in order to have the
       required papers signed. On November 21, 2013, Thomas Jamison signed a
       Commercial Note, Floor Plan and Security Agreement (Adv. Dkt. #17-1, Exhibit D)
       (Floor Plan Note). The Floor Plan Note is between Car Financial and Spirit. Thomas
       Jamison signed the Floor Plan Note on behalf of Spirit, and under Thomas Jamison’s
       signature, it states “owner.” Also on November 21, 2013, Thomas Jamison signed
       an Individual Personal Guaranty (Adv. Dkt. #17-1, Exhibit E) (Guaranty). In
       addition to the Floor Plan Note and Guaranty, Car Financial and Spirit entered into
       a Master Purchase Agreement Floor Plan Retail Program (Adv. Dkt. #17-1, Exhibit
       F) (Buy Back Agreement).2 Thomas Jamison also signed the Buy Back Agreement
       as the “owner” of Spirit. The Buy Back Agreement was effective November 21,
       2013.

       When the documents were signed on November 21, 2013, a representative of Car
       Financial, Thomas Jamison, and Jeffery were present. All of the documents were
       signed in Spirit’s offices in Jackson, Mississippi.

       Subsequently, Spirit defaulted under both the Floor Plan Note and the Buy Back
       Agreement. On February 2, 2015, Car Financial filed suit against Spirit and Thomas
       Jamison in the County Court of Hinds County, Mississippi, First Judicial District
       (Adv. Dkt. #17-3, Exhibit 3). Thomas Jamison answered the complaint (Adv. Dkt.
       #17-4, Exhibit 4). On January 28, 2016, the court granted Car Financial’s motion for
       summary judgment (Adv. Dkt. #17-5, Exhibit 5). On May 18, 2016, the court
       entered a Final Judgment (Adv. Dkt. #17-6, Exhibit 6) (State Judgment) in which it
       awarded Car Financial a total judgment of $88,353.76 against Spirit and Thomas


Spirit, but had never loaned Spirit money. It was not until 2013 that Car Financial first loaned Spirit
money. (Trial Tr. at 36).
   2
     The Buy Back Agreement provided the terms and conditions for which Car Financial would
purchase certain vehicle retail installments contracts from Spirit. Further, if a customer of Spirit
defaults under the terms of a retail vehicle installment contract, then Spirit is obligated to buy back
the retail installment contract from Car Financial.

                                            Page 3 of 20
       17-00037-ee Dkt 45 Filed 11/05/18 Entered 11/05/18 11:20:58 Page 4 of 20




         Jamison, jointly and severally.

         On November 23, 2016, Thomas Jamison (Debtor) filed a petition for relief under
         Chapter 7 of the Bankruptcy Code. On Schedule E/F: Creditors Who Have
         Unsecured Claims (Dkt. #16) the Debtor lists the claim of Car Financial for
         $91,251.00. The Debtor does not list an ownership interest in Spirit on his Statement
         of Financial Affairs for Individuals Filing for Bankruptcy (Dkt. #16).

         Car Financial filed a Motion for Examination Under Rule 2004 (Dkt. #20) (2004
         Exam). On February 27, 2017, the Court entered an Agreed Order (Dkt. #23)
         granting the motion and ordering the Debtor to appear at the March 14, 2017, 2004
         Exam. At the 2004 Exam, the Debtor testified that while he signed the Floor Plan
         Note, Guaranty, and Buy Back Agreement as the “owner” of Spirit, he did not have
         an ownership interest in Spirit. The Debtor testified that Jeffery was the owner of
         Spirit.3

         On June 12, 2017, Car Financial initiated the above-styled adversary proceeding with the

filing of its Complaint Objecting to Dischargeability Pursuant to 11 U.S.C. § 523(a)(2)(A) (Adv.

Dkt. #1) (Complaint).      In its Complaint, Car Financial states that its judgment should be

nondischargeable pursuant to 11 U.S.C. § 523(a)(2)(A).4 Car Financial alleges that at the time the

Debtor signed the Floor Plan Note, Guaranty, and Buy Back Agreement, the Debtor represented to

Car Financial that he was the owner of Spirit–even though according to his testimony at the 2004

Exam conducted by Car Financial, he said he was not the owner of Spirit. Therefore, Car Financial

alleges that its judgment against the Debtor is nondischargeable because it was obtained by false

pretenses, false representations, and actual fraud.

         The Debtor filed Defendant’s Amended Answer and Defenses to Plaintiff’s Complaint (Adv.

Dkt. #10) (Answer) on August 29, 2017. In his Answer, the Debtor admits that he signed the Floor


   3
  Car Fin. Serv., Inc. v. Jamison (In re Jamison), No. 1603827EE, Adv. No. 1700037EE, 2018
WL 1442299, at *1-2 (Bankr. S.D. Miss. March 21, 2018).
   4
   Hereafter all code sections refer to the Bankruptcy Code found at Title 11 of the United States
Code unless specifically noted otherwise.

                                            Page 4 of 20
       17-00037-ee Dkt 45 Filed 11/05/18 Entered 11/05/18 11:20:58 Page 5 of 20




Plan Note, Guaranty, and Buy Back Agreement with the notation “owner” under his name, but denies

that “he applied for the line of credit on behalf of Spirit and that he represented himself to be the

100% member/owner of Spirit.”5

               On December 15, 2017, Car Financial filed Plaintiff’s Motion for Summary Judgment (Adv.

Dkt. #17) (Motion). Car Financial alleged that it was entitled to a judgment as a matter of law that

its State Judgment in the amount of $88,353.76 was nondischargeable pursuant to § 523(a)(2)(A).

               The Debtor filed Defendant’s Response in Opposition to Motion for Summary Judgment

(Adv. Dkt. #22) (Response to Summary Judgment) on January 29, 2018. Contrary to his Answer,

the Debtor alleged in his Response to Summary Judgment that he “is the owner of Spirit and his

signature as such is not a misrepresentation.”6 The Debtor further argues “[i]t is a disputed genuine

issue of material fact as to [Car Financial’s] reliance upon [the Debtor] signing the agreement as the

‘Owner.’”7

               On March 21, 2018, the Court entered its Memorandum Opinion on Plaintiff’s Motion for

Summary Judgment (Adv. Dkt. #25) (SJ Opinion). In the SJ Opinion, the Court found that the

“representation in question is the representation the Debtor made at the time he signed the Floor Plan

Note, Guaranty, and the Buy Back Agreement that he was the owner of Spirit. The Court finds that




           5
     Defendant’s Amended Answer and Defenses to Plaintiff’s Complaint, Adv. Proc. No.
1700037EE, Adv. Dkt. #10, p. 3, ¶14 (Aug. 29, 2017).
       6
     Defendant’s Response in Opposition to Motion for Summary Judgment, Adv. Proc. No.
1700037EE, Adv. Dkt. #22, p. 3, ¶4 (Jan. 29, 2018).
   7
    Id.

                                                Page 5 of 20
       17-00037-ee Dkt 45 Filed 11/05/18 Entered 11/05/18 11:20:58 Page 6 of 20




the issue of whether the Debtor owned Spirit at that time was in dispute.”8 Therefore, the Court

denied summary judgment and set the Complaint for trial.

         On August 16, 2018, a trial was held on the Complaint and Answer. At the conclusion of

the trial, the parties were instructed to submit briefs. Once the final brief was filed on October 25,

2018, the Court took the matter under advisement.

                                     CONCLUSIONS OF LAW

                                            I. Jurisdiction

         This Court has jurisdiction of the subject matter and of the parties to this proceeding pursuant

to 28 U.S.C. § 1334 and 28 U.S.C. § 157. This is a core proceeding as defined in 28 U.S.C.

§ 157(b)(1) and (2)(I).

                                     II. LEGAL STANDARDS

                                           A. § 523(a)(2)(A)

         Section 523(a)(2)(A) excepts from discharge “any debt. . .for money, property, services, or

an extension, renewal, or refinancing of credit, to the extent obtained by– (A) false pretenses, a false

representation, or actual fraud, other than a statement respecting the debtor's or an insider's financial

condition.” 11 U.S.C. § 523(a)(2)(A).

         In a dischargeability action, the plaintiff bears the burden of proving the elements by a

preponderance of the evidence. Grogan v. Garner, 498 U.S. 279, 286, 111 S.Ct 654, 112 L. Ed. 2d

755 (1991). “Intertwined with this burden is the basic principle of bankruptcy that exceptions to

discharge must be strictly construed against a creditor and liberally construed in favor of a debtor



   8
  Car Fin. Serv., Inc. v. Jamison (In re Jamison), No. 1603827EE, Adv. No. 1700037EE, 2018
WL 1442299, at *7 (Bankr. S.D. Miss. March 21, 2018).

                                             Page 6 of 20
       17-00037-ee Dkt 45 Filed 11/05/18 Entered 11/05/18 11:20:58 Page 7 of 20




so that the debtor may be afforded a fresh start.” Hudson v. Raggio & Raggio, Inc. (In re Hudson),

107 F.3d 355, 356 (5th Cir. 1997). The Bankruptcy Code, however, grants relief only to the “honest

but unfortunate debtor,” and a debtor may not discharge a debt that is incurred through his own

wrongful conduct. Grogan, 498 U.S. at 286.

         Car Financial has pleaded both false pretense/false representation and actual fraud. In

construing § 523(a)(2)(A), the elements of false pretenses and false representations are distinguished

from the elements of actual fraud. RecoverEdge L.P. v. Pentecost, 44 F.3d 1284, 1292 (5th Cir.

1995). “The distinction recognized by the Fifth Circuit appears to be a chronological one, resting

upon whether a debtor's representation is made with reference to a future event, as opposed to a

representation regarding a past or existing fact.”9 Under § 523(a)(2) the “‘false representations and

false pretenses [must] encompass statements that falsely purport to depict current or past facts. [A

debtor's] promise . . . related to [a] future action [which does] not purport to depict current or past

fact . . . therefore cannot be defined as a false representation or a false pretense.’”10

         In order for Car Financial to prevail under § 523(a)(2)(A) for false pretenses or false

representations, Car Financial “must prove by a preponderance of the evidence that the debtor made

representations that were (1) knowing and fraudulent falsehoods, (2) describing past or current facts,




   9
   Boyington Capital Group, LLC v. Haler (In re Haler), Case No. 10-42052, Adv. No. 10-4217,
2016 WL 825668, at *13 (Bankr. E.D. Tex. Mar. 2, 2016) (rev’d on other grounds) (footnotes
omitted).
   10
    Bank of La. v. Bercier (In re Bercier), 934 F.2d 689, 692 (5th Cir. 1991) (citation omitted) (as
modified regarding actual fraud by the United States Supreme Court decision of Husky Int’l
Electronics, Inc. v. Ritz, — U.S. —, 136 S.Ct. 1581, 194 L. Ed. 2d 6554 (2016)).


                                            Page 7 of 20
    17-00037-ee Dkt 45 Filed 11/05/18 Entered 11/05/18 11:20:58 Page 8 of 20




(3) that were relied upon by the other party.”11

           On May 16, 2016, the Supreme Court of the United States issued Husky Int’l Electronics, Inc.

v. Ritz,12 in which it clarified the standards for actual fraud. Prior to Husky, in order for Car

Financial to prevail under § 523(a)(2)(A) for actual fraud, Car Financial was required to prove that

“(1) the debtor made representations; (2) the debtor knew were false at the time they were made; (3)

the debtor made the representations with the intention and purpose to deceive the creditor; (4) the

creditor relied on the representations; and (5) the creditor sustained losses as a proximate result of

the representations. RecoverEdge L.P. v. Pentecost, 44 F.3d 1284, 1293 (5th Cir. 1995).”13 The

Supreme Court held in Husky that a representation is not required.14 The Supreme Court found that

actual fraud under § 523(a)(2)(A) “encompasses forms of fraud, like fraudulent conveyance

schemes, that can be effected without a false representation.” Husky, 136 S.Ct. at 1586. In

addressing the affect of the Supreme Court decision in Husky, the Fifth Circuit held on remand that

“to the extent that In re Acosta, RecoverEdge, and other prior Fifth Circuit cases required that a

debtor make a representation in order for a debt to be nondischargeable under § 523(a)(2)(A) [for

actual fraud], those cases are effectively overruled by the Supreme Court's decision in this case.

Husky, 136 S.Ct. at 1586."15



   11
        Haler, 2016 WL 825668, at *13.
   12
        Husky, 136 S.Ct. 1581.
   13
    Kahkeshani v. Hann (In re Hann), 544 B.R. 326, 331 (Bankr. S.D. Tex. 2016); In re Wilhite,
No. 16-10632JDW, 2017 WL 835764, at *5 (Bankr. N.D. Miss. Mar. 1, 2017).
   14
        Husky, 136 S.Ct. at 1582.
   15
        Husky Int’l Electronics, Inc. v. Ritz (In re Ritz), 832 F.3d 560, 565, n.3 (5th Cir. 2016).

                                               Page 8 of 20
    17-00037-ee Dkt 45 Filed 11/05/18 Entered 11/05/18 11:20:58 Page 9 of 20




                             B. LIMITED LIABILITY COMPANIES

          Before addressing the question of dischargeability, a brief discussion of limited liability

companies is necessary. Spirit is a limited liability company created under the laws of the State of

Mississippi, specifically the Revised Mississippi Limited Liability Company Act found at Miss. Code

Ann. §§ 79-29-101 – 1301 (2013). Under Mississippi law, a limited liability company (LLC) “is

formed upon the filing of a certificate of formation. The certificate of formation must set forth the

name of the LLC, street and mailing address of its registered agent, and its date of dissolution, if any.

Information about filing can be found on the Secretary of State's Web site.”16 “For all purposes, a

copy of the certificate of formation duly certified by the Secretary of State is conclusive evidence

of the formation of a limited liability company and prima facie evidence of its existence.”17

          The 2002 COF creating Spirit was filed by Jeffery on June 21, 2002. Jeffery’s name is the

only name on the 2002 COF. Jeffery is listed as the registered agent, and he signed the form as

“manager”. (Trial Exh. 7)

          Once an LLC is created, the certificate of formation may be amended.18 In order to amend

a certificate of formation, an amendment must be filed with the Office of the Secretary of State

(SOS). “The amended certificate of formation may be effective upon filing or have a future effective

date no greater than 90 days from the date of filing. Unless otherwise provided by the operating

agreement or certificate of formation, all members must agree to an amendment of the certificate of




   16
        § 49:4. Formation, 6 MS Prac. Encyclopedia MS Law § 49:4 (2d ed.) (footnotes omitted).
   17
        Miss. Code Ann. § 79-29-201(4) (2013).
   18
        Miss. Code Ann § 79-29-203 (2013).

                                             Page 9 of 20
   17-00037-ee Dkt 45 Filed 11/05/18 Entered 11/05/18 11:20:58 Page 10 of 20




formation.”19

          On March 29, 2004, Jeffery filed the 2004 Amendment.20 The 2004 Amendment added the

Debtor and stated that the Debtor was the 100% owner of Spirit. Jeffery signed the 2004

Amendment as “manager”. No proof was presented to show that the amendment complied with the

provisions of the Revised Mississippi Limited Liability Company Act which pertain to the admission

of members to an LLC. See Miss. Code Ann. § 79-29-301 (2013).

          Pursuant to Miss. Code Ann. § 79-29-207, “any document required by this chapter to be

delivered to the Office of the Secretary of State for filing shall be signed by any one or more

authorized persons.21 Further, “[a] document required or permitted to be delivered to the Office of

the Secretary of State for filing under this chapter which contains a copy of a signature, however

made, is acceptable for filing by the Secretary of State.”22

                   C. FALSE PRETENSES AND FALSE REPRESENTATIONS

          As previously noted, in order for Car Financial to prevail under § 523(a)(2)(A) for false

pretenses or false representations, Car Financial “must prove by a preponderance of the evidence

that the debtor made representations that were (1) knowing and fraudulent falsehoods, (2) describing

past or current facts, (3) that were relied upon by the other party.” Haler, 2016 WL 825668, at *13.

          The representation in question is whether the Debtor owned Spirit at the time he signed the



    19
      § 49:8. Amending certificate of formation, 6 MS Prac. Encyclopedia MS Law § 49:8 (2d
ed.)(footnotes omitted).
   20
        Trial Exh. 7.
   21
        Miss. Code Ann. § 79-29-207(1) (2013).
   22
        Miss. Code Ann. § 79-29-207(2) (2013).

                                            Page 10 of 20
   17-00037-ee Dkt 45 Filed 11/05/18 Entered 11/05/18 11:20:58 Page 11 of 20




Floor Plan Note, Guaranty, and Buy Back Agreement. If the Debtor owned Spirit at the time he

signed the Floor Plan Note, Guaranty, and Buy Back Agreement, then the representation was not

false and the debt is dischargeable. If, however, the Debtor did not own Spirit at the time he signed

the Floor Plan Note, Guaranty, and Buy Back Agreement, then the representation was false.

Assuming Car Financial meets all three elements for false pretenses or false representations, then

the debt would be nondischargeable.

                                 1. ELEMENT #2 & ELEMENT #3

           Turning to the second element, the Court must determine whether the representation

described past or current facts. The Court finds that the representation that the Debtor owned Spirit

at the time he signed the Floor Plan Note, Guaranty, and Buy Back Agreement involved a past or

current fact. Therefore, Car Financial has met the second element.

           As to the third element, Car Financial must prove that the representation that the Debtor

owned Spirit was relied upon by Car Financial. The Court finds that the testimony at trial proves

that Car Financial relied upon the Debtor’s representation that he was the owner of Spirit. The

Debtor testified at trial that he had signed the documents because he had good credit and Jeffery did

not, and that the Debtor was helping Jeffery to get a loan.23 Further, at his 2004 Exam, the Debtor

testified that “[Jeffery] wanted me to sign – every time I asked him a question: Because my credit

score was good, his was bad.”24

           Car Financial’s former employee, Alan McAuley (McAuley), testified that this was the first



   23
        Trial Tr. at 16-17.
  24
    Plaintiff’s Post-Trial Memorandum Brief, Adv. Proc. No. 1700037EE, Adv. Dkt. #42, Exhibit
2, Rule 2004 Examination of Thomas Jamison, p. 29, (Sept. 28, 2018).

                                             Page 11 of 20
   17-00037-ee Dkt 45 Filed 11/05/18 Entered 11/05/18 11:20:58 Page 12 of 20




time Spirit had requested Car Financial to finance a floor plan agreement.25 Previously, Car

Financial had only bought accounts from Spirit and had not loaned Spirit money. Because Spirit was

now requesting financing from Car Financial, Car Financial requested an updated Dealer

Information Profile,26 (Dealer Profile) which the Debtor completed and provided to Car Financial.

In the Dealer Profile, the Debtor states that he is the “owner 100%,” lists his bank as a reference and

gave Car Financial his Social Security Number.

           Based on the Debtor representing himself to be the owner of Spirit, Car Financial ran “a

background check, we pull credit files, we do a criminal background, we check whether an

individual is on a watch list or not. The Secretary of State, this has been mentioned, that’s part of

it as well.”27 As the owner of Spirit, the credit check, the background check, the criminal check, etc.

were all run on the Debtor’s name and Social Security Number.

           McAuley testified that as the owner of Spirit, the Debtor’s criminal background check and

credit check led Car Financial to believe that the Debtor was creditworthy, therefore, Car Financial

agreed to loan Spirit the money to finance a floor plan for the dealership. (Trial Tr. at 38-43.)

Consequently, it is clear that in loaning Spirit money, Car Financial relied upon the Debtor’s

representation that he was the owner of Spirit. Car Financial has met the third element.

                                          2. ELEMENT #1

           Having met the second and third elements, in order to have the State Judgment declared

nondischargeable, Car Financial must now prove that the representation that the Debtor was the


   25
        Trial Tr. at 37.
   26
        Trial Exh. 4.
   27
        Id. at 38.

                                            Page 12 of 20
   17-00037-ee Dkt 45 Filed 11/05/18 Entered 11/05/18 11:20:58 Page 13 of 20




owner of Spirit was a knowing and false representation. Car Financial asserts that based on his 2004

Exam testimony, the Debtor did not own Spirit at the time he signed the Floor Plan Note, Guaranty,

and Buy Back Agreement. Therefore, it was a false representation.

              Based upon his pleadings, his 2004 Exam testimony, and his testimony at trial, the Court

finds that the Debtor is not consistent as to whether he owned/owns Spirit. In his Answer filed on

August 29, 2017, the Debtor admits that he signed the Floor Plan Note, Guaranty, and Buy Back

Agreement with the notation of “owner” of Spirit. The Debtor, however, denies that “he applied for

the line of credit on behalf of Spirit and that he represented himself to be the 100% member/owner

of Spirit.”28

              In March of 2017, at his 2004 Exam, the Debtor testified that he was not nor had he ever been

the owner of Spirit.29 But then in his January 29, 2018, Response to Summary Judgment, the Debtor

states that he “was the owner of Spirit on the date of execution of the note. As such, his belief as to

never owning Spirit, [sic] is immaterial. [The Debtor’s] execution of the note was not a

misrepresentation.”30

              Like the change of position in his pleadings, at trial the Debtor flipped and flopped as to

whether he was the owner of Spirit. During his testimony, the Debtor testified seven (7) times that

he was the owner of Spirit. One example: “Q. Were you the owner of Spirit Automotive on



         28
      Defendant’s Amended Answer and Defenses to Plaintiff’s Complaint, Adv. Proc. No.
1700037EE, Adv. Dkt. #10, p. 3, ¶14 (Aug. 29, 2017).
   29
    Plaintiff’s Post-Trial Memorandum Brief, Adv. Proc. No. 1700037EE, Adv. Dkt. #42, Exhibit
2, Rule 2004 Examination of Thomas Jamison, p. 12-14 (Sept. 28, 2018).
        30
     Defendant’s Response in Opposition to Motion for Summary Judgment, Adv. Proc. No.
1700037EE, Adv. Dkt. #22, p. 3, ¶5 (Jan. 29, 2018).

                                                 Page 13 of 20
   17-00037-ee Dkt 45 Filed 11/05/18 Entered 11/05/18 11:20:58 Page 14 of 20




November the 21st, 2013 when you signed that document? A. I’d say yes then.”31

           The Debtor testified five (5) times that he was not the owner of Spirit. One example: “Q.

So, again, you’re not the owner of Spirit Automotive, LLC? A. Right. You could say that.”32

           The following exchange between the Debtor and the attorney for Car Financial is an example

of the Debtor’s vacillating testimony:

           Q. So, on November the 21st of 2013, you represented that you were the owner and
           president, or I’m sorry, the owner of the entity Spirit Automotive Sales, LLC,
           correct?

           A. Yes, sir.

           Q. And isn’t it true that at the time that you signed that contract, you were not the
           owner of Spirit Automotive?

           A. I’m not sure about that. I don’t think so.

           Q. Well, it’s a yes or no question. Were you the owner of Spirit Automotive on
           November the 21st, 2013 when you signed that document?

           A. I’d say yes then.

           Q. You were the owner. Mr. Jamison, do you recall being questioned by me in this
           case at your attorney’s office in Clinton, Mississippi a year, about a year ago?

           A. Yes, sir.

           Q. Isn’t it true that when you testified there under oath, you stated that you were not
           the owner of Spirit, you never were the owner of Spirit, and you had no membership
           or any other type of interest in Spirit Automotive?

           A. Yes, sir, I remember that.

           Q. You did say that. So, are you lying now or were you lying then?



   31
        Trial Tr. at 9. See also Trial Tr. at 8, 14, 19, 23, 28, 32 and 33.
   32
        Trial Tr. at 12. See also Trial Tr. at 13, 14, 17, 27, and 33.

                                               Page 14 of 20
   17-00037-ee Dkt 45 Filed 11/05/18 Entered 11/05/18 11:20:58 Page 15 of 20




           A. Well, I don’t know for sure, but I don’t think I’m lying now, I don’t think I’m
           lying then.33

Due to the Debtor’s changing testimony at trial, the Court finds that the Debtor’s testimony at trial

regarding whether he was/is the owner of Spirit is not credible. Consequently, the Court will not

give any weight to the Debtor’s trial testimony as to whether he was the owner of Spirit.

           Since the Court is not giving any weight to the Debtor’s trial testimony regarding ownership

of Spirit, the Court is left with the Summary of Your Assets and Liabilities and Certain Statistical

Information (Schedules) and Statement of Financial Affairs for Individuals Filing for Bankruptcy

(SOFA) (Dkt. #16), the Debtor’s testimony at the 2004 Exam, and his Answer to the Complaint.

           In the SOFA, question 27 asked whether the Debtor owned a business within four (4) years

of filing bankruptcy. The Debtor answered “No. None of the above applies.”34 Consequently, the

Debtor’s Schedules and SOFA show that the Debtor did not have an ownership interest in Spirit.35

           At his 2004 Exam, the Debtor consistently testified that he did not have an ownership interest

in Spirit:

           Q. Mr. Jamison, isn’t it true that you’re a member of a business entity known as
           Spirit Automotive Sales, LLC?

           A. No, I’ve never had an interest in Spirit Auto, LLC.”36


   33
        Trial Tr. at 9.
   34
        Case No. 1603827EE, Dkt. #16, p. 30 of 40, Dec. 21, 2016.
  35
    Contrary to his SOFA, in his 2004 Exam, the Debtor testified that he owned an unrelated entity
called Auto Masters, LLC. Plaintiff’s Post-Trial Memorandum Brief, Adv. Proc. No. 1700037EE,
Adv. Dkt. #42, Exhibit 2, Rule 2004 Examination of Thomas Jamison, p. 39-40 (Sept. 28, 2018).
   36
    Plaintiff’s Post-Trial Memorandum Brief, Adv. Proc. No. 1700037EE, Adv. Dkt. #42, Exhibit
2, Rule 2004 Examination of Thomas Jamison, p. 11 (Sept. 28, 2018). See also Trial Tr. at 24, 26,
and 28.

                                              Page 15 of 20
   17-00037-ee Dkt 45 Filed 11/05/18 Entered 11/05/18 11:20:58 Page 16 of 20




       When questioned about documents on file with the SOS’s office, the Debtor testified that

Jeffery had put his name on the documents and that he had no knowledge that Jeffery had signed his

name to the documents:

       [After being handed the 2002 COF (Trial Exh. 7) and the 2004 Amendment (Trial
       Exh. 7), the Debtor was questioned about the documents.]

       Q. All right. And so you don’t have – you’re not an owner of Spirit Automotive in
       any way, shape or form?

       A. No.

       Q. You’re not a member?

       A. No.

       Q. You’re not an officer, like a president or vice president?

       A. He’s supposed to be. No.

       Q. All right.

       A. He owned that. . . .I said I have no interest in Spirit Automotive.

                ....

       Q. Do you recognize that document [the 03/09/2004 Certificate of Amendment (Trial
       Exh. 7)]?

       A. Yeah.

       Q. And what is it?

       A. That it says that I’m 100 percent owner. My nephew put this down, but I never
       signed nothing. I never had signed no Spirit Automotive. Just like I did with Car
       Financial.

       Q. Okay. So let me just make sure I understand. Your testimony is that [Jeffery]
       Jamison signed this document and entered it into the Secretary of State’s Office
       showing you to be the 100 percent owner.



                                          Page 16 of 20
   17-00037-ee Dkt 45 Filed 11/05/18 Entered 11/05/18 11:20:58 Page 17 of 20




           A. Had to, because I didn’t do it.

           Q. You did not do this.

           A. No. . . .I could sign my signature for you if you want me to do that, and you’ll see
           the difference.37

           The Debtor consistently testified at his 2004 Exam that Jeffery forged his signature on the

documents filed with the SOS’s office which showed that he had an ownership interest in Spirit:

           Q. And even though this document states that you’re the member and president of
           Spirit Automotive, you still claim that you have no business interest in that LLC?

           A. Yes, sir. I have no business in that LLC. Jeff signed a lot of things that he put
           down and put my name on, and I knew nothing about.38

           At trial, the Debtor affirmed the testimony from his 2004 Exam that Jeffery had forged his

signature on the documents filed with the SOS:

           Q. So, your testimony back in March of 2017, was that you never had any interest
           in Spirit Automotive, LLC, never were a member, never were an officer. But, today
           you come into court and you say the exact opposite, that you were the owner and
           president of Spirit Automotive. Is that correct?

           A. That’s what I said a few minutes ago.

           Q. Do you care to explain that, why you have two different versions?

           A. Because I didn’t really think that I was the owner of Spirit Automotive because
           I had never signed nothing and the Secretary of State is saying that I was the owner.
           So, I couldn’t figure it out at that time, how could I be the owner of Spirit
           Automotive? And, so, that’s the reason that I said no. I went to the Secretary of
           State and looked there and it said I was the owner. But I hadn’t signed the document.

                   ....

           Q. So, someone forged your name stating that you were the owner of Spirit


   37
        Id. at 13-15.
   38
        Id. at 17. See at 18. See also Trial Tr. at 24.

                                                Page 17 of 20
   17-00037-ee Dkt 45 Filed 11/05/18 Entered 11/05/18 11:20:58 Page 18 of 20




           Automotive, LLC?

           A. I would think so.

                  ....

           Q. And, so, just one more point on this, Mr. Jamison. All right. So, your testimony
           just was that someone had forged your name saying that you were the owner of Spirit
           Automotive, correct?

           A. Yes, sir, that’s what I said.

           Q. But you weren’t actually the owner?

           A. No, sir.39

           As to his testimony that Jeffery forged his signature on the SOS documents, the Court finds

that the Debtor’s 2004 Exam testimony and the Debtor’s trial testimony are consistent–the Debtor

repeatedly stated that he had not signed any of the documents on file at the SOS’s office. The Court

has not been presented with any evidence to contradict the Debtor’s testimony that his signature had

been forged on the documents.

           Further, the Court has not been presented with an operating agreement or any other document

to show that the Debtor was legally an owner of Spirit. As a result, the Court finds that the Debtor

was not the owner of Spirit when he signed the Floor Plan Note, Guaranty, and Buy Back

Agreement. Therefore, Car Financial has met the first element and proven that the Debtor’s

representation that he owned Spirit at the time he signed the Floor Plan Note, Guaranty, and Buy

Back Agreement was a knowing falsehood.

           Car Financial cites In re Oh,40 a case with a similar fact situation, in support of its position


   39
        Trial Tr. at 11-13.
   40
        Merchants Bank of Calif. v. Oh (In re Oh), 278 B.R. 844 (Bankr. C.D. Calif. 2002).

                                               Page 18 of 20
   17-00037-ee Dkt 45 Filed 11/05/18 Entered 11/05/18 11:20:58 Page 19 of 20




that its debt should be nondischargeable. In Oh, the debtor’s brother ran a check cashing business.

In order to open a bank account with Merchants Bank of California (MBC), the debtor signed

documents in which he represented himself to be the owner of the check cashing business. The

debtor, however, was not the owner and had never held any ownership interest in the check cashing

business. The court found that the debtor signed the documents as the owner of the check cashing

business because he was more creditworthy than his brother. The debtor knew that MBC would not

have allowed the check cashing company to open a bank account based on his brother’s credit rating.

The court found that MBC relied upon the credit history and creditworthiness of the debtor in

making the decision to allow the opening of the bank account, therefore, the court found the debt to

be nondischargeable under § 523(a)(2)(A).41

          Likewise, in the case at bar, the Debtor knew his creditworthiness was better than Jeffery’s

and that Car Financial would not have loaned Jeffery money in order to finance the floor plan.

Therefore, the Debtor signed the Floor Plan Note, Guaranty, and the Buy Back Agreement as

“owner” in order to induce Car Financial to loan Spirit money.

          The Court finds that Car Financial has proven “by a preponderance of the evidence that the

debtor made representations that were (1) knowing and fraudulent falsehoods, (2) describing past

or current facts, (3) that were relied upon by the other party.” Bercier, 934 F.2d at 692. For this

reason, the Debtor’s obligation to Car Financial is nondischargeable pursuant to § 523(a)(2)(A).

          Because the Court has found that Car Financial has met its burden under false pretenses or

false representations, the Court will not address actual fraud under § 523(a)(2)(A).




   41
        In re Oh, 278 B.R. at 855.

                                            Page 19 of 20
   17-00037-ee Dkt 45 Filed 11/05/18 Entered 11/05/18 11:20:58 Page 20 of 20




                                           CONCLUSION

       In order for Car Financial to prevail under § 523(a)(2)(A) for false pretenses or false

representations, Car Financial “must prove by a preponderance of the evidence that the debtor made

representations that were (1) knowing and fraudulent falsehoods, (2) describing past or current facts,

(3) that were relied upon by the other party.” Haler, 2016 WL 825668, at *13.

       The representation in question is the representation the Debtor made at the time he signed

the Floor Plan Note, Guaranty, and the Buy Back Agreement that he was the owner of Spirit. Due

to the Debtor’s inconsistent testimony at trial, the Debtor’s testimony as to whether he was or was

not the owner of Spirit is not credible.

       Looking to the Debtor’s Schedules and SOFA, the Debtor states that he does not have an

ownership interest in any corporation or business. In his 2004 Exam testimony and his Answer to

the Complaint, the Debtor consistently stated that he did not have an ownership interest in Spirit and

that Jeffery forged his signature on the document filed with the SOS stating that he was the 100%

owner of Spirit. (Trial Exh. 7). Therefore, the Court finds that the Debtor’s representation to Car

Financial that he was the owner of Spirit to be a knowingly false representation.

       The representation regarding ownership described a current fact, and Car Financial proved

that but for the creditworthiness of the Debtor, the owner of Spirit, it would not have loaned Spirit

money. Therefore, Car Financial has met the three elements necessary for its judgment to be

declared nondischargeable under § 523(a)(2)(A).

       To the extent the Court has not addressed any of the parties’ other arguments or positions,

it has considered them and determined that they would not alter the result.

       A separate judgment consistent with this opinion will be entered in accordance with Rule

7054 of the Federal Rules of Bankruptcy Procedure.

                                     ##END OF OPINION##

                                           Page 20 of 20
